Citation Nr: 1411711	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of obesity secondary to service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as a result of obesity secondary to service-connected disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

5.  Entitlement to special monthly compensation based on loss of use of a creative organ due to erectile dysfunction.






REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, type II (DM), obstructive sleep apnea (OSA), and erectile dysfunction (ED) and entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  In April 2013, the Board remanded these issues to the Appeals Management Center (AMC) for further development.

In August 2012, the Veteran and his wife presented sworn testimony during a video conference hearing in Portland, Oregon, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, he has expanded his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  

The issues of service connection for DM, OSA, and ED, and SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disability is the result of a disease or injury in active duty service, to include any reported in-service stressors.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A May 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Board notes that the Veteran has argued the Board did not obtain service records to verify his claimed stressors.  Although his in-service stressors have not been verified, there is no indication that VA failed to comply with its duty to obtain relevant records in attempting to verify the stressors.  VA obtained a command chronology for the period of time that the Veteran has identified.  This information, although obtained, did not support his claims, as discussed in detail before.  As such, the Board finds that VA fulfilled its duty to obtain relevant records.

Although the Veteran's in-service stressors were not verified, he was afforded a VA examination in October 2013.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted above, this case was remanded to the AMC for additional evidentiary development including obtaining any outstanding treatment records, attempting to verify the Veteran's claimed stressors and making a determination as to their verification, and providing the Veteran with a VA psychiatric examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter in April 2013 asking him to identify any outstanding treatment records and obtained updated VA treatment records.  Additionally, the AMC obtained a Command Chronology from the Veteran's time as a recruit and determined that his stressors were not verified.  See Memorandum, September 2013.  Finally, the Veteran was provided a VA psychiatric examination in October 2013.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2013); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Initially, the Board notes that there is no evidence showing that the Veteran had combat service, nor does he claim such.  The combat presumption is not for application.  38 C.F.R. § 3.304(f)(1) (2013).  Additionally, the Veteran's claimed stressors are not related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) is also not for application.  As such, his claimed stressor(s) must be verified in order to grant service connection for PTSD.

In this case, the Veteran's stressors have not been corroborated.  He has claimed three stressors to support his PTSD claim.  First, he claims that he witnessed of a suicide by gunshot wound of a fellow recruit while in boot camp.  Second, he claims that a fire broke out during a training exercise that he participated in as a recruit in late July 1989 at Camp Pendleton.  Finally, he claimed that, while recovering from a right foot fracture from June 13 to July 16, 1989, he witnessed a fellow recruit commit suicide by hanging.  See stressor statement, September 2007; BVA hearing transcript, August 2012.  As the Veteran claimed that all of these events happened during his recruit training in 1989, VA obtained the 1989 Command Chronology for the San Diego Marine Corps Recruit Depot (MCRD).  The chronology contained information about all significant events occurring to the recruits, including significant medical events.  Significantly, the chronology included no references to any recruit suicides or fires to corroborate the Veteran's claimed stressors.  Further, the lack of such reference directly contradicts the Veteran's reports and undermines their credibility.

The Veteran has also submitted multiple newspaper article abstracts that he claims support his claimed stressors.  The articles indicated that there had been eight suicides at the MCRD between 1970 and July 1989 and that there had been a July 15, 1989, fire at Camp Pendleton started by a tracer bullet.  However, none of these article abstracts verify the Veteran's claimed stressors.  Although the first article referenced suicides at the MCRD over an almost two decade period, there is no indication that any of these suicides were the ones referenced by the Veteran.  Moreover, even if the article was referencing these reported suicides, it does not confirm that the Veteran witnessed such.  With regard to the fire, the article abstracts indicate that the Camp Pendleton fire occurred on a day that the Veteran was recovering at the MCRD.  At his hearing, the Veteran indicated that he was not at the July 15, 1989, fire, but that there was another identical fire later in July 1989 that he was involved in.  However, there is simply no evidence to support this, including no notation in the Command Chronology.  The newspaper article abstracts submitted do not corroborate the Veteran's reported stressors.  

The Veteran has also submitted statements from his brother and sister indicating that he told them about the suicides and fire.  However, as the Board has deemed that the Veteran's report of such events is not credible, any reports of these events to a third party is not sufficient corroboration for a grant of service connection.

Furthermore, the medical evidence of record does not provide a sufficient medical nexus to grant service connection.  Although the claims file includes numerous VA and private psychiatric treatment records showing treatment for various psychiatric disorders, including PTSD and major depressive disorder (MDD), none of the records link the Veteran's psychiatric diagnoses to verified events during his military service.  The Board notes that the Veteran's private psychiatrist and the October 2013 VA examiner concluded that the Veteran's PTSD was related to his reported stressors.  However, as discussed in detail above, these stressors have not been corroborated.  Such a diagnosis of PTSD based on the Veteran's unverified stressors is not sufficient to grant service connection for PTSD.  See Moreau, supra; Cohen, supra.  Moreover, the examiner and private psychiatrist failed to address the impact, if any, of the Veteran's other life stressors, including his reported physical and emotional abuse as a child and the loss of his first wife to cancer, and his failure to report any in-service stressors when first seeking VA psychiatric treatment in 2003 or until filing a claim for monetary benefits.  See VA treatment records, August 2003, April 2010.  

Finally, to the extent that the October 2013 VA examiner has determined that the Veteran's MDD is secondary to PTSD, the Board notes that PTSD is not service connected.  As such, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310(b) (2013); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the only other evidence which purports to relate the Veteran's current psychiatric disorder(s) to his military service consists of lay statements from the Veteran, his wife, and his representative.  Although laypersons, such as the Veteran, his wife, and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of psychiatry and the etiology of psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran can describe what he experiences (in this case, anxious and depressive symptoms), he is not able to provide competent evidence as to the etiology of his psychiatric disability.  Providing such an opinion requires medical expertise in the causes of psychiatric disorders, particularly in the context of the Veteran's noted family history of emotional and physical abuse as a child, the loss of his first wife, and military experiences.  The Veteran, his wife, and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The Veteran and his wife report that he has experienced psychiatric symptoms since service and private treatment records reflect a reported history of mood swings since his early twenties.  However, the Board notes that the provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases as listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's psychiatric diagnoses are on the list of chronic diseases and the Veteran has not been diagnosed with psychosis (the only psychiatric diagnosis listed as a chronic disease).  As such, the Board finds that the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including his claimed stressors, and his current psychiatric disability.  Although the Board notes the Veteran's current disability, without verified in-service events and a sufficiently probative evidence of a medical nexus, service connection cannot be granted.



Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran was afforded a VA examination to address the etiology of his DM, OSA, and ED in October 2013.  The examiner found that none of his claimed disabilities were related to weight gain as a result of his service-connected orthopedic disabilities (thoracolumbar spine disability, 20 percent; right foot disability, 20 percent; and left knee disability, 10 percent).  His rationale simply stated that a lack of exercise does not cause these conditions or obesity and that the Veteran's service-connected orthopedic disabilities do not cause these conditions or obesity.  However, the VA examiner did not explain these conclusory statements in light of private physician's letter, which states, in a very general fashion, that "[w]hile it is certainly not a foregone conclusion that an orthopedic/podiatric injury will lead to the [Veteran's] conditions; any medical condition that results in pain with walking/running is going to put that person at an increased risk for development of obesity, Obstructive Sleep Apnea, diabetes mellitus and . . . erectile dysfunction."  See private physician letter, August 2012 (Emphasis in the original).  It is a significant deficiency of the VA medical opinion to ignore discussion the above-referenced private physician's letter because it is actually common knowledge that lack of exercise is a risk factor for obesity, which in turn could contribute to the disabilities for which the Veteran seeks service-connection benefits.  This is completely consistent with what the private physician said; but the private physician's statements it is so general has to be of little probative value to the Board in determining the Veteran's appeal (other than requiring the VA to obtain its own medical opinion to gain better clarity of the medical principles involved).  Indeed, it is also common knowledge that there are a great many factors that could lead to obesity other than lack of exercise, such as genetics, diet, etc.  Moreover, even assuming that the Veteran's walking and running ability is significantly impaired, there has been no consideration as to whether the Veteran could engage in other forms of exercise (i.e. weight training, swimming, etc.) that could counteract obesity.        

In view of the above, the Board finds that an addendum medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 3.310(b) (2013).  The VA addendum opinion ordered below shall revisit the question of whether it is at least as likely as not that the Veteran's obesity was caused or aggravated by his service-connected orthopedic disabilities, which in turn caused or aggravated the diabetes mellitus, sleep apnea, and erectile dysfunction.  The opinion rendered shall include a complete analysis of all the relative risk factors for obesity, including the central allegation of the Veteran's appeal: that his service-connected disabilities severely impair his ability to exercise, and that this is the primary factor responsible for his obesity.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA addendum medical opinion from an appropriate examiner(s) concerning the nature and etiology of the Veteran's diabetes mellitus, sleep apnea, and erectile dysfunction.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.  If the examiner determines that a physical examination of the Veteran and/or specific tests or studies are required before an opinion is rendered, then the examiner shall so arrange. 

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus, sleep apnea, and erectile dysfunction is/are proximately due to, the result of, or aggravated by (made worse beyond the natural progression of the disease) the lack of exercise due to his service-connected orthopedic disabilities (lumbar spine, right foot, and/or left knee), to include resulting obesity.   

In rendering this opinion, the examiner should specifically address the August 2012 private physician's letter stating that orthopedic injuries put a person at increased risk for obesity and the April 2009 VA treatment record indicating that obesity increased the risk for diabetes mellitus and sleep apnea.  The examiner should also comment on the Veteran's weight throughout the medical evidence and any connection to the timing of his diagnoses or any increases or decreases in symptoms.  The examiner shall consider the effects of all the relative risk factors leading to obesity, diabetes mellitus, obstructive sleep apnea, and erectile dysfunction.   

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrast to temporary or intermittent flere-ups or symptomatology which resolve with return to the baseline level of disability

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for diabetes mellitus, sleep apnea, and erectile dysfunction and special monthly compensation based on loss of use of a creative organ should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).
						

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


